Name: 98/81/EC: Commission Decision of 14 January 1998 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  trade;  European Union law;  Asia and Oceania;  tariff policy
 Date Published: 1998-01-20

 Avis juridique important|31998D008198/81/EC: Commission Decision of 14 January 1998 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand Official Journal L 014 , 20/01/1998 P. 0029 - 0031COMMISSION DECISION of 14 January 1998 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand (98/81/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 97/14/EC (2), and in particular Article 14(1) thereof,Having regard to the request made by the United Kingdom,Whereas, pursuant to the provisions of Directive 77/93/EEC, potatoes, other than potatoes intended for planting originating in New Zealand may in principle not be introduced into the Community because of the risk of introducing potato diseases unknown in the Community;Whereas, information supplied by New Zealand has shown that there are good reasons to believe that potatoes can be grown under adequate health conditions in New Zealand and that, at present, there are no sources for the introduction of exotic potato diseases; whereas moreover, New Zealand has implemented adequate health and quality standards in its potato production;Whereas, in relation to the requirements laid down in point 25.2 of Annex IV, part A, section I to Directive 77/93/EEC and on the basis of information provided by New Zealand, and of international scientific technical literature, it is apparent that New Zealand is known to be free from Clavibacter michiganensis ssp. sepedonicus;Whereas the United Kingdom has stated that the importation of potatoes, other than potatoes intended for planting originating in New Zealand, would be restricted to a limited period;Whereas the Commission will ensure that New Zealand makes available all technical information necessary to assess the phytosanitary status of the production of potatoes in New Zealand;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. The Member States are hereby authorised to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4(1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A, point 12 of Annex III thereto for potatoes, other than potatoes intended for planting originating in New Zealand.2. In addition to the requirements laid down in Annexes I and II to Directive 77/93/EEC in relation to potatoes the following specific conditions shall be satisfied:(a) the potatoes shall be other than potatoes intended for planting;(b) they shall have been grown in New Zealand directly from seed potatoes certified in the New Zealand seed potato certification scheme or from seed potatoes certified in one of the Member States and imported into New Zealand exclusively from the Member States, or from seed potatoes certified in any other country for which the entry into the Community of potatoes intended for planting is permitted pursuant to Directive 77/93/EEC;(c) they shall have been treated for the suppression of their faculty of germination except for early potatoes;(d) they shall have been grown in areas known to be free from Synchytrium endobioticum (Schilbersky) Percival, and no symptoms of Synchytrium endobioticum (Schilbersky) Percival shall have been observed either at the place of production or in its immediate vicinity since the beginning of an adequate period;(e) - they shall have been grown in areas where Pseudomonas solanacearum (Smith) Smith is not known to occur,- they shall have been found free, in growing season inspections and tuber inspections, from all growth stages of Graphognathus leucoloma (Boheman), and, in addition, in tuber inspections found free from all signs of Graphognathus leucoloma (Boheman),- they shall have been found free, in growing season inspections and tests on soil or crop samples, as appropriate, from the following harmful organisms: Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens, Pseudomonas solanacearum (Smith) Smith and Synchytrium endobioticum (Schilbersky) Percival. The results of these inspections and tests shall be kept available to the Commission, on its request;(f) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes;(g) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in the Annex;(h) prior to export the potatoes shall have been cleaned free from soil, leaves and other plant debris;(i) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in New Zealand in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular freedom from the harmful organisms mentioned in points (d) and (e).The certificate shall state under 'Additional declaration`, the indication 'This consignment meets the conditions laid down in Decision 98/81/EC`;(j) the potatoes shall be introduced through points of entry situated within the territory of a Member State making use of this derogation, and designated for the purpose of this derogation by that Member State;(k) prior to introduction into the Community, the importer shall be officially informed of the conditions laid down in points (a) to (k); the said importer shall notify each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State shall without delay convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry.At the time of import the importer shall provide the confirmation of the details of the aforementioned advance notification;(l) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive. Without prejudice to the monitoring referred to in Article 19a(3) second indent, first possibility, the Commission shall determine to which extent the inspections referred to in Article 19a(3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a(5)(c) of that Directive;(m) Member States making use of this derogation shall, where appropriate, in cooperation with the Member States of introduction ensure that at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Pseudomonas solanacearum in accordance with the Community interim test scheme for the diagnosis, detection and identification of pseudomonas solanacearum, and in the case of Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community established method for the detection and diagnosis of Clavibacter michiganensis ssp. sepedonicus; in the case of suspicion the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Pseudomonas solanacearum or Clavibacter michiganensis ssp. sepedonicus was not suspected or detected in those examinations.Article 2 Member States shall inform the other Member States and the Commission by means of the notification referred to in Article 1(2)(k) first sentence of any use made of the authorisation. They shall provide the Commission and the other Member States, before 1 July 1998, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1(2)(l); copies of each phytosanitary certificate shall be transmitted to the Commission.Article 3 1. The authorisation granted in Article 1 shall apply in the period between 15 January 1998 to 30 April 1998.2. The authorisation shall be revoked if it is established that the conditions laid down in Article 1(2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4 This Decision is addressed to the Member States.Done at Brussels, 14 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 87, 2. 4. 1997, p. 17.ANNEX Information required on the label (referred to in Article 1(2)(g))1. Name of the authority issuing the label2. Name of the exporters' organisation, if available3. Indication 'New Zealand potatoes other than potatoes intended for planting`4. Variety5. Place of production6. Size7. Declared net weight8. Indication 'In accordance with EC requirements 1998`9. A mark printed or stamped on behalf of the New Zealand plant protection administration10. A distinguishable mark of the lot such as a code, a mark, or any other external feature easily readable